DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 4 – 6 are allowed over the prior art made of record.  The following is an examiner’s statement of reasons for allowance: 
After further search and thorough examination of the present application and in view of the Applicant’s arguments and amendments, filed 11/23/2020, pages 5 – 8, claims 4 – 6 are found to be in condition for allowance over the prior art made of record.
Applicant teaches ( cleaning up the noisy corpus (G) consisting of sentences in source and target languages by removing sentences that do not carry any information on the target side resulting in a genuine parallel corpus (G2); training a first auxiliary translation system on the corpus (C) and using the trained first auxiliary translation system to translate the corpus (B) from third language to source language resulting in a back-translated corpus (D), which is further filtered to keep only similar sentences to those contained in the noisy corpus (G) resulting in a synthetic parallel corpus (D2); training a second auxiliary translation system on the corpus (A), using the trained second auxiliary translation system to translate the corpus (F) into target
language, which is filtered to keep only similar sentences to those contained in the monolingual corpus (E) resulting in a corpus (F2); concatenating the corpora (A), (G2), (D2) and (F2) resulting in a mixed parallel corpus (M), pre-processing the corpus (M) resulting in four copies, wherein one copy being unaltered corpus (M), a second copy 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEONARD SAINT CYR whose telephone number is (571)272-4247.  The examiner can normally be reached on Monday- Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on (571) 272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/LEONARD SAINT CYR/Primary Examiner, Art Unit 2658